Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).


Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 21, 2021 is hereby acknowledged.  All references have been considered by the examiner.  Initialed copies of the PTO-1449 are included in this correspondence. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 10 through 13 and 15 through 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cok (2017/0330509) in view of Moldvai (2017/0032729).

With regard to claims 1, 12 and 19, Cok discloses a display device (Figure 1, #10 and [0072] “The distributed pulse-width modulation system 10 can be a display system …”), comprising: 
	a driver (Figure 2, #20) including a counter (Figure 2, #22) configured to generate count bit values for subframes of a pulse width modulation (PWM) frame ([0075] “…a method of operating the distributed pulse-width modulation system 10 of the present invention includes first providing multi-bit digital value, for example pixel values from an image frame of an image sequence … The multi-bit digital pixel values are loaded into the corresponding elements 20 by the system controller 40 in step 110 and the down counter 22 is set to the loaded multi-bit digital value in step 120 … The cycle state is tested in step 160. If the cycle is done (cycle counter=0), the frame state is tested in step 170. If the frame is done, a new set of multi-bit digital values from the image sequence is loaded and the process starts over (step 100). If the frame is not done the output cycle is repeated (step 120)”); and 

			a comparator circuit (Figure 10, #90) including a dynamic comparison node ([0096] “The output of the comparator circuit 90 is supplied to the drive circuit 26 …”), the comparator circuit configured to generate comparison results at the dynamic comparison node by comparing the count bit values of the subframes and data bit values of a control word (Figure 15, #250) defining a brightness level of the pixel for the PWM frame ([0079] “… a full-bit digital value can be an 8-bit value having values ranging from zero to 255 and representing a range of luminance values from minimum luminance at zero to maximum luminance at 255 (i.e., from off to maximum brightness)”);
			a light emitting diode (LED) configured to turn on or off responsive to the comparison results at the dynamic comparison node (Figure 12, #27); and
			a latch circuit connected to the dynamic comparison node and the LED (Figure 12, #26), the latch circuit configured to: 
				turn on the LED for the PWM frame when a first comparison result at the dynamic comparison node for a first subframe of the PWM frame is at a first level (Figure 15, #270); 
				keep the LED turned on until a second comparison result at the dynamic comparison node for a second subframe of the PWM frame subsequent to the first subframe is at a second level different from the first level (Figure 15, #260); and
				turn off the LED for one or more subframes of the PWM frame after the second subframe (Figure 15, #230).

		The office finds combining Cok and Moldvai would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Cok discloses a PWM driven display, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Moldvai also discloses a PWM drive display, a "comparable" device, which has been improved by including the display as a head-mounted display (HMD).  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply BBB's known technique of including the display as a head-mounted display (HMD) in the same way in Cok.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Cok and Moldvai, the combination would, therefore, yield predictable results.

With regard to claims 2, 15 and 20, Cok discloses a driver circuit connected to the LED to control current in the LED, the latch circuit being connected to the LED via the driver circuit (Figure 2, #26); and
	latch circuit is further configured to isolate the dynamic comparison node of the comparator circuit from the driver circuit during each of the comparisons (Figure 2, #22 and 26).

With regard to claim 3 and 13, Cok discloses plurality of comparators each (Figure 10, #90) configured to compare a data bit value of the data bit values and a count bit value of the count bit values (Figure 13, #91), each comparator including:
	a first transistor including a first terminal connected to a reference voltage, a second terminal connected to a second transistor, and first gate terminal connected to the driver to receive the count bit value (Figure 10); and
		the second transistor including a third terminal connected to the second terminal of the first transistor, a fourth terminal connected to the dynamic comparison node, and a second gate terminal connected to a memory to receive the data bit value (Figure 10).

With regard to claims 10 and 16, Cok discloses a memory connected to the comparator circuit, the memory configured to store the data bit values and provide the data bit values to the comparator circuit (Figure 2, #28).

With regard to claim 17, Cok discloses generating, by a word line decoder of the driver, word line bit values for programming the memory with the data bit values 


Allowable Subject Matter
With regard to claims 4 and 14, claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 4 and 14 recite allowable subject matter because, although Cok discloses the comparator circuit includes a third transistor including a fifth terminal connected to the dynamic comparison node, a sixth terminal connected to a voltage source, and a third gate terminal connected to the driver (Figure 10, #90), none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the driver is configured to provide a node precharge signal to the third gate terminal, the node precharge signal causing the dynamic comparison node to include a floating voltage for each of the comparisons between the count bit values of the subframes and the data bit values of the control word for the PWM frame.

With regard to claims 5, 6, 7, 8 and 9, claims 5 through 9 recite allowable subject matter because they are dependent on dependent claim 4 which recites allowable subject matter.  

With regard to claims 11 and 18, claims 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 11 and 18 recite allowable subject matter because none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest a counter crossbar configured to rearrange the count bit values generated by the counter and provide the rearranged count bit values to the comparator circuit for the generating the comparison results; a word line decoder configured to generate word line bit values for programming the memory with the data bit values; and a word line crossbar configured to rearrange the word line bit values generated by the word line decoder and provide the rearranged word line bit values to the memory for programming the memory with the data bit values; wherein the comparator circuit configured to generate the comparison results at the dynamic comparison node includes the comparator circuit being configured to compare the rearranged count bit values with rearranged data bit values, the rearranged data bit values being stored in the memory according to the rearranged word line bit values.


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARK W REGN/Primary Examiner, Art Unit 2622